FILED
                            NOT FOR PUBLICATION                              JAN 27 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RANDALL WYNN,                                    No. 14-35967

               Plaintiff - Appellant,            D.C. No. 6:13-cv-02296-MO

 v.
                                                 MEMORANDUM*
THOMAS TURNER; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Randall Wynn appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging various constitutional violations arising from

his detention in county jail. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We may

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm on any ground supported by the record. Johnson v. Riverside Healthcare

Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment on Wynn’s deliberate

indifference claim because Wynn failed to raise a genuine dispute of material fact

as to whether defendants Turner, Fox, and Dierling were deliberately indifferent in

their response to Wynn’s request for dental care. See Toguchi, 391 F.3d at 1057 (a

prison official acts with deliberate indifference only if he or she knows of and

disregards an excessive risk to the prisoner’s health); see also Peralta v. Dillard,

744 F.3d 1076, 1084 (9th Cir. 2014) (en banc) (“A prison medical official who

fails to provide needed treatment because he lacks the necessary resources can

hardly be said to have intended to punish the inmate.”).

      The district court properly granted summary judgment on Wynn’s access-to-

courts claim because Wynn failed to create a triable dispute as to whether he was

denied a constitutional right by being asked to explain why he was requesting

access to the law library. See Lewis v. Casey, 518 U.S. 343, 355 (1996) (outlining

the scope of an access-to-courts claim).

      The district court properly granted summary judgment on Wynn’s claims

relating to unconstitutional conditions of confinement because Wynn failed to raise

a triable dispute as to whether his constitutional rights were violated. See Caffaso,


                                           2                                    14-35967
U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011)

(“To survive summary judgment, a plaintiff must set forth non-speculative

evidence of specific facts, not sweeping conclusory allegations.”).

      Dismissal of defendants Corizon Medical Service and Schilt was proper

because Wynn failed to state a claim against these defendants. See Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (a pleading must offer more than “labels and

conclusions or a formulaic recitation of the elements of a cause of action” (citation

and internal quotation marks omitted)); Toguchi, 391 F.3d at 1057 (requirements

for deliberate indifference claim).

      The district court did not abuse its discretion in denying Wynn’s motion for

discovery and subpoenas because there were no pending discovery requests.

      Wynn’s motion for the appointment of counsel, filed on May 7, 2015, is

denied.

      Wynn’s request for sanctions against defendants Corizon Medical Services

and Schilt, set forth in Wynn’s opening brief, is denied.

      All other pending requests are denied.

      AFFIRMED.




                                          3                                    14-35967